DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
   The information disclosure statement(s) (IDS) submitted on 06/19/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) 124, 128, 126, 120, 122, & 140 of fig. 1,   120 & 122 of fig. 2,   and 122 & 306 of fig. 3 need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-6 and 10-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2,
 the limitation “determining the inner casing” is unclear as to what variable/parameter of the inner casing is being determined; as best understood for the purpose of examination the Examiner interprets the unclear limitation as “determining the inner diameter of the inner casing”.
	Regarding claim 10, similar to the above analysis of claim 2, the limitation “determine the inner casing”  is unclear as to what variable/parameter of the inner casing is being determined; as best understood for the purpose of examination the Examiner interprets the unclear limitation as “determine the inner diameter of the inner casing”.
	Dependent claim(s) of rejected claim(s) is/are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Van Kuijk (US 20060289155 A1; hereafter “Kuijk”) in view of newly cited Karlsen et al (NPL Pressure Management under Arctic Operations; hereafter “Karlsen”) with newly cited Van Nieuwkoop (US 20100263878 A1; hereafter “Nieuwkoop”).      

Regarding independent claim 1,
 Kuijk teaches a determination method (Title “An Ultrasonic Estimating Method And Apparatus For A Cased Well”) for a casing (silent to determining pressure), comprising:
generating an acoustic pulse (via pulse generator circuit; see fig. 3 details of UA) at an acoustic transducer (figs. 2 & 3, Ultrasonic estimating apparatus UA ultrasonic transducer UT) disposed within a casing (figs. 1 & 2, casing string CS) at a selected depth;
measuring, at a processor (figs. 2 & 3, Ultrasonic estimating apparatus UA electronic arrangement EA), a time of flight of the acoustic pulse to an inner surface of the casing (figs. 1 & 2, casing string CS) ([0064] “The ultrasonic estimating apparatus measures the time-of-flight of a sound-pulse between emission by the ultrasonic transducer, reflection at the inner surface of the casing and reception of the reflected ultrasonic wave by the same ultrasonic transducer”); and
determining, at the processor (figs. 2 & 3, electronic arrangement EA), an inner diameter of the casing (figs. 1 & 2, casing string CS) from the time of flight ([0024] “ultrasonic estimating method for estimating an inner diameter of a casing”).
Kuijk does not teach determining a pressure in an annulus between an inner casing and an outer casing by determining at the processor the pressure in the annulus from the inner diameter.
However:
Karlsen teaches a method of determining a pressure in an annulus between an inner casing and an outer casing based on time of flight  (bold for emphasis: Title; Abstract "
method of B-annulus monitoring using ultrasound signals originating from a device in the A-annulus providing measurements based on time of flight in chambers placed in the B-annulus as a means of determining the temperature and pressure in the B-annulus”; first paragraph of description “based on measurements of time of flight of an acoustic ultrasound pulse”; Abstract “high stress on old wellheads and infrastructure, and a general increase in development of marginal fields have raised issues over safety aspects.
 Aside from developing improved procedures around cementing operations, leakage detection and oil spill recovery, additional success factors will be the ability to monitor pressure and temperature fluctuations in B annulus, as well as finding models and produce technology to manage such pressure build up successfully”). The Examiner notes this as particularly pertinent to the motivation for determining pressure within a B annulus.
Nieuwkoop teaches that an inner diameter is controlled by the annular pressure (Abstract “A diameter of the expanded tubular section is controlled by controlling a fluid pressure in the annulus” (Abstract; [0012] “Suitably the fluid pressure in the annulus is increased to decrease said diameter of the expanded tubular section, or the fluid pressure in the annulus is decreased to increase said diameter of the expanded tubular section”). The Examiner notes this as exemplary of the mathematical understanding between diameter and pressure in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine with Kuijk’s method a determination of pressure in a B-annulus—as suggested by Karlsen—for the expected purpose of improving safety and procedures around cementing, leakage, spill/recovery, and/or for evaluating pressure build-up. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine said B-annulus pressure from calculations of diameter—as further supported by Nieuwkoop’s teaching of pressure’s control over the diameter of a tubular section—thereby providing a simple and relatively cheap (e.g., as opposed to additional sensors) means of determining a B-annulus pressure.
Therefore, Kuijk as modified suggests determining, at the processor (figs. 2 & 3, electronic arrangement EA), the pressure in the annulus (B annulus) from the inner diameter.

Regarding independent claim 9,
 Kuijk teaches a determination apparatus (see fig. 1) for a casing (figs. 1 & 2, casing string CS) (Title “An Ultrasonic Estimating Method And Apparatus For A Cased Well”) (silent to determining pressure), comprising:
an acoustic transducer (figs. 2 & 3, ultrasonic transducer UT) disposed within the casing (figs. 1 & 2, casing string CS) at a selected depth within the casing (figs. 1 & 2, casing string CS), the acoustic transducer (figs. 2 & 3, ultrasonic transducer UT) configured to generate an acoustic pulse (via pulse generator circuit; see fig. 3 details of UA) and receive a reflection of the acoustic pulse from the casing (figs. 1 & 2, casing string CS); and
a processor (figs. 2 & 3, electronic arrangement EA) configured to:
measure a time of flight of the acoustic pulse ([0064] “The ultrasonic estimating apparatus measures the time-of-flight of a sound-pulse between emission by the ultrasonic transducer, reflection at the inner surface of the casing and reception of the reflected ultrasonic wave by the same ultrasonic transducer”); and
determine an inner diameter of the casing (figs. 1 & 2, casing string CS) from the time of flight [0024] “ultrasonic estimating method for estimating an inner diameter of a casing”). 
Kuijk does not teach determining a pressure in an annulus between an inner casing and an outer casing wherein the processor is configured to determine the pressure in the annulus from the inner diameter.
However:
Karlsen teaches a method of determining a pressure in an annulus between an inner casing and an outer casing based on time of flight  (bold for emphasis: Title; Abstract "
method of B-annulus monitoring using ultrasound signals originating from a device in the A-annulus providing measurements based on time of flight in chambers placed in the B-annulus as a means of determining the temperature and pressure in the B-annulus”; first paragraph of description “based on measurements of time of flight of an acoustic ultrasound pulse”; Abstract “high stress on old wellheads and infrastructure, and a general increase in development of marginal fields have raised issues over safety aspects.
 Aside from developing improved procedures around cementing operations, leakage detection and oil spill recovery, additional success factors will be the ability to monitor pressure and temperature fluctuations in B annulus, as well as finding models and produce technology to manage such pressure build up successfully”). The Examiner notes this as particularly pertinent to the motivation for determining pressure within a B annulus.
Nieuwkoop teaches that an inner diameter is controlled by the annular pressure (Abstract “A diameter of the expanded tubular section is controlled by controlling a fluid pressure in the annulus” (Abstract; [0012] “Suitably the fluid pressure in the annulus is increased to decrease said diameter of the expanded tubular section, or the fluid pressure in the annulus is decreased to increase said diameter of the expanded tubular section”). The Examiner notes this as exemplary of the mathematical understanding between diameter and pressure in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine with Kuijk’s apparatus and associated method a determination of pressure in a B-annulus—as suggested by Karlsen—for the expected purpose of improving safety and procedures around cementing, leakage, spill/recovery, and/or for evaluating pressure build-up. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine said B-annulus pressure from calculations of diameter—as further supported by Nieuwkoop’s teaching of pressure’s control over the diameter of a tubular section—thereby providing a simple and relatively cheap (e.g., as opposed to additional sensors) means of determining a B-annulus pressure.
Therefore, Kuijk as modified suggests wherein the processor (figs. 2 & 3, electronic arrangement EA) is configured to determine the pressure in the annulus (B annulus) from the inner diameter.

Claim(s) 2-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Kuijk in of view newly cited Karlsen with newly cited Nieuwkoop and in further view of newly cited Warner et al (US 5341345 A; hereafter “Warner”).

Regarding claim 2 and claim 10, where claim 2 depends on claim 1 and claim 10 depends on claim 9, as best understood,
 Kuijk teaches a processor (figs. 2 & 3, electronic arrangement EA) and measuring environmental conditions in the inner casing (figs. 1 & 2, casing string CS) including pressure and temperature with a downhole tool (TL) ([0057] "The well logging operation serves to measure various parameters of the hydrocarbon well geological formation (e.g. resistivity, porosity, etc . . . at different depths) and in the well-bore (e.g. temperature, pressure, fluid type, fluid flowrate, etc. . . . at different depths). Such measurements are performed by a logging tool TL”) (Examiner notes this as pertinent since the speed of sound is well-known in the art to be affected by environmental parameters including acoustic medium, temperature, and pressure).
Kuijk does not teach (language of claim 2) further comprising determining the inner diameter of the inner casing  from the time of flight and a sound speed in the inner casing, nor (language of claim 10) wherein the processor is further configured to determine the inner casing from the time of flight and a sound speed in the inner casing
Warner teaches a processor (electronic circuity) and an associated method of determining an inner distance from the time of flight and a sound speed (Title “Ultrasonic Stand-off Gauge”; Abstract “ultrasonic stand-off gauge for use in measuring the instantaneous stand-off distance between the drill stem and the borehole wall while drilling”; Background of the Invention “Apparatus for measuring the inner diameter of a borehole is known in the art” and “The acoustic stand-off measurement is complicated by several factors. One factor is the variation in the acoustic wave velocities (e.g. pressure wave velocity, shear wave velocity, etc. within the drilling fluid caused by differences in the density, pressure, temperature and composition of the drilling fluid. Other factors include the condition and shape of the borehole wall as well as the stand-off of the drill stem”; Abstract “the sound speed of the drilling fluid is determined accurately. Electronic circuitry uses the sound speed measurement of the drilling fluid as determined by the reference transducer to calculate accurate values of stand-off distance. The electronic circuitry also compensates for the variations of pressure, temperature and other characteristics of the drilling fluid, as well as for variances in the stand-off distance.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine conventional consideration of sound speed for determinations of acoustic distance—as supported by Warner—with Kuijk’s electronic arrangement ultrasonic determination of the inner diameter of a casing thereby commonsensically providing more accurate and/or precise determinations thereof by compensating for the effects of the changes of the speed of sound on time of flight.

Regarding claim 3 and claim 11, where claim 3 depends on claim 2 and where claim 11 depends on claim 10,
 Kuijk teaches a processor (figs. 2 & 3, electronic arrangement EA) and measuring environmental conditions in the inner casing (figs. 1 & 2, casing string CS) including pressure and temperature with a downhole tool (TL) ([0057]).
Kuijk does not teach (language of claim 3) further comprising compensating a standard sound speed for environmental conditions within the casing to obtain the sound speed in the inner casing nor (language of claim 11)
Warner teaches a processor (electronic circuitry) and associated method of compensating a standard sound speed for environmental conditions within the casing to obtain the sound speed (Abstract “The electronic circuitry also compensates for the variations of pressure, temperature and other characteristics of the drilling fluid, as well as for variances in the stand-off distance”; see also previously provided citations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warner’s system and associated method of compensation of environmental characteristics (such as pressure, temperature) for distance calculation with Kuijk’s method and associated structure for the same combination and motivation provided for claim 2/10.

Regarding claim 4 and claim 12, where claim 4 depends on claim 3 and where claim 12 depends on claim 11, 
 Kuijk teaches measuring environmental conditions in the inner casing (figs. 1 & 2, casing string CS) including pressure and temperature with a downhole tool (TL) ([0057]).
Kuijk does not teach compensating a standard sound speed for environmental conditions wherein the environmental conditions includes at least one of: (i) a pressure in the inner casing; (ii) a temperature within the inner casing; (iii) a pressure in a downhole tool housing the acoustic transducer; and iv) a temperature in the downhole tool.
Warner teaches compensating a standard sound speed for environmental conditions wherein the environmental conditions includes at least one of: (i) a pressure in the inner casing; (ii) a temperature within the inner casing; (iii) a pressure in a downhole tool housing the acoustic transducer; and (iv) a temperature in the downhole tool (Abstract “The electronic circuitry also compensates for the variations of pressure, temperature and other characteristics of the drilling fluid, as well as for variances in the stand-off distance”; see also previously provided citations) (Examiner notes that the drilling fluid is both internal and external to the downhole tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warner’s system and associated method of compensation of pressure and/or temperature conditions within a casing for distance calculation with Kuijk’s method and associated structure for the same combination and motivation provided for claim 2/10.

Regarding claim 5, which depends on claim 4,
 Kuijk as modified (see analysis of preceding claims) suggests 
further comprising determining an effect of at least one of the pressures and temperatures on at least one of (silent/not addressing) an outer diameter of the downhole tool and (suggested) an inner diameter of the inner casing (figs. 1 & 2, casing string CS) (see analysis of claim 4, emphasizing items i & ii thereof are suggested which affect diameter calculations of the inner casing).  

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Kuijk in of view newly cited Karlsen with newly cited Nieuwkoop, newly cited Warner, and in further view of newly cited Georgi (US 6618322 B1; hereafter “Georgi”).
Regarding claim 6 and claim 13, where claim 6 depends on claim 2 and where claim 13 depends on claim 10,
 Kuijk as modified (especially by Warner; see analysis of claim 2/10; additional analysis provided here) only suggests determining, via the processor (figs. 2 & 3, electronic arrangement EA), the sound speed within the inner casing (figs. 1 & 2, casing string CS) by measuring a time of flight for a calibration acoustic pulse reflected from a surface at a known distance from a reference acoustic transducer (Warner, see fig. 2, reference transducer 46) (not the same transducer utilized for standoff/diameter measurements).
Kuijk as modified by Warner does not suggest (language of claim 6) further comprising determining the sound speed within the inner casing by measuring a time of flight for a calibration acoustic pulse reflected from a surface at a known distance from the (same) acoustic transducer, nor (language of claim 13) wherein the acoustic transducer propagates a calibration acoustic pulse at a surface at a known distance from the acoustic transducer and the processor is further configured to determine the sound speed within the inner casing by measuring the time of flight for the calibration acoustic pulse.


    PNG
    media_image1.png
    322
    459
    media_image1.png
    Greyscale

However, Georgi teaches utilizing a transducer (fig. 6, transducer 610) for both a time of flight measurement from an acoustic pulse reflected from a surface (fig. 6, fixed target 612) at a known distance from the transducer (fig. 6, transducer 610) and for measuring a time of flight from the (same) transducer (fig. 6, transducer 610) and an inner wall (fig. 6, borehole wall 606) (see second to last paragraph pertaining to fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Georgi’s acoustic target and use of the same transducer with Kuijk’s modified method and associated structure thereby simplifying the number of transducers and therefore reducing hardware costs as well as simplifying processor calibration variables by the utilization of the same transducer exposed to the same fluid and substantially similar environmental conditions.

Claim(s) 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Kuijk in of view newly cited Karlsen with newly cited Nieuwkoop, newly cited Warner, and in further view of Applicant cited Thierry et al (US 20150177198 A1; hereafter “Thierry”). 
Regarding claim 7 & 14 and claim 8 & 15, where claim 7 depends on claim 1 and where claim 8 depends on claim 7 and where claim 14 depends on claim 9 and where claim 15 depends on claim 14,
 Kuijk teaches neither (claim 7 limitation) further comprising directing the acoustic pulse at a machined section of the casing at the selected depth, having a known inner diameter nor (claim 14 limitation) wherein the casing comprises a machined section having a known inner diameter at the selected depth, and Kuijk teaches neither (claim 8 limitation) wherein the machined section includes a surface hardened to enhance an amplitude of a reflection of the acoustic pulse nor (claim 15 limitation) wherein the machined section includes a hardened surface for enhancing an amplitude of a reflection of the acoustic pulse.    
Thierry teaches (generally shown in fig. 2; modified by text of [0036]) directing an acoustic pulse from a transducer (fig. 2, transducer T) at a machined section (figs. 2 & 7, calibration apparatus 46) of the casing (fig. 2, casing 22) ([0036] “Additionally or alternatively, the acoustic calibration apparatus 46 may be integral with the casing 22”) at the selected depth ([0038] “FIG. 7 illustrates an example of the acoustic calibration apparatus 46 in which the segments 74, 76, and 78 are distributed by depth”; [0043] “The depth where the acoustic calibration apparatus 46 is located may be known to the data processing system 38 (e.g., stored on the memory 42)”), and having the diameter of the casing (fig. 2, casing 22), wherein the machined section (figs. 2 & 7, calibration apparatus 46) includes a hardened-surface/surface-hardened (see exemplary fig. 7, segment 78) to/for enhance/ing an amplitude of a reflection of the acoustic pulse ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thierry’s calibration apparatus with Kuijk’s system and associated method thereby providing better calibration including by having a standardized location with known impedance  and thus leading to increased repeatability, increased accuracy, as well as providing additional utilizations such as increased versatility in cement evaluations. Kuijk as modified still does not explicitly teach wherein the machined section of the casing has a known inner diameter, however, it is the Examiner’s position that it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the diameter of Thierry’s machined section with Kuijk ultrasonic estimating apparatus/method ([0024] “ultrasonic estimating method for estimating an inner diameter of a casing”) thereby proving an initial measurement thereof which can be utilized for diameter comparisons to other portions of the casing and/or for diameter comparisons over time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856